DETAILED ACTION
The present Office action is in response to the amendments filed on 11 FEBRUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 6, 10, 11, 23, 25-29, 33, and 34 have been amended. Claims 14, 24, 27, and 32 have been amended. Claims 35-38 have been added. Claims 1, 4, 6, 10, 11, 13,17, 21, 23, 25, 26, 28-31, and 33-38 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 11 FEBRUARY 2022 have been fully considered but they are not persuasive.
With regard to claim 1, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0048495 A1 (hereinafter “Scalisi”) in view of U.S. Publication No. 2016/0374177 A1 (hereinafter “Chen”), Applicant alleges:
“Additionally, Applicant respectfully submits that Chen does not remedy the deficiencies of Scalisi. Consequently the combination of Scalisi and Chen does not teach or suggest “sending, to a display, first data representing a diagram, the diagram representing a field of view (FOV) associated with an audio/video recording and communication device (A/V device); … sending, to the display, third data that causes the diagram to indicate that the first portion of the FOV was selected; … [and] sending, to the display, fifth data that causes the diagram to indicate the first distance range,” as amended claim 1 recites.” (Remarks, pp. 3-4.)
The Examiner respectfully disagrees. First, concerning Scalisi’s disclosure, the Examiner recognizes Scalisi fails to expressly disclose “the user interface then indicates both a portion of the FOV selected by the user and a “distance range” that is selected by the user.” To be more specific, Scalisi discloses the selected FOV, which is controlled as illustrated in FIG. 38 of Scalisi’s discloses, but not selecting the “distance range.”  Scalisi does disclose in ¶ [0127] that a user can be notified based on a configuration of a proximity such as within 10 feet, 50 feet, or 100 feet and this disclosure suggests modification of the proximity distance is possible. For this reason the combination with Chen is relied upon, because Chen expressly provides for a user interface allowing a user to adjust the sensitivity of the proximity sensor. Therefore, the combination of Scalisi with Chen is a user interface with an adjustable FOV and distance range of the proximity sensor associated with said FOV, teaching the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 23, 25-26, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0048495 A1 (hereinafter “Scalisi”) in view of U.S. Publication No. 2016/0374177 A1 (hereinafter “Chen”).
Regarding claim 1, Scalisi discloses a method comprising:
sending, to a display (FIG. 38, computing device 204 displaying image 252), first data representing a diagram, the diagram representing a field of view (FOV) associated with an audio/video recording and communication device (A/C device) (FIG. 38, computing device 204 displaying image 252 which has a field of view associated with a camera; FIG. 1, computing device 204 is displaying an image taken from security system 202 which records video from camera assembly 208 and audio from microphone 234 to output at computing device 204);
receiving second data representing a first input (FIG. 38, computing device 204 provides camera controls that’ll alter the FOV, including zoom out 3804, zoom in 3804 and pan control 3812. Note, a user interacting with these options is the data representing the input);
determining that the first input is associated with a first portion of the FOV (FIG. 38, computing device 204 provides camera controls that’ll alter the FOV, including zoom out 3804, zoom in 3804 and pan control 3812. Note, FIG. 38 provides a first state with a given FOV, determination of an input changes the FOV based on the determination of an input);
sending, to the display, third data that causes the diagram to indicate that the first portion of the FOV was selected (FIG. 38 computing device 204 displaying image 252 based on controls 3804 and 3812; [0383], “illustrates a user interface 3800 configured to enable a user to adjust the FOV of an image 252 displayed on a computing device 204. The user interface 3800 can include zoom buttons 3804, 3808. One zoom button 3804 can zoom in (i.e., decrease the FOV and make items in the FOV appear larger). Another zoom button 3808 can zoom out (i.e., increase the FOV and make items in the FOV appear smaller).” [0205], “a remote computing device can adjust the camera’s viewing angle and zoom settings:” e.g., a change in the displayed output is an indication that a selection happened correlated to the selected change);

(FIG. 1, motion detector 218 of security system 202, which alternatively can be a proximity sensor; [0182], “The visitor can trigger the motion or proximity sensor by approaching the security system 320.” Note, FIG. 1 depicts the motion sensor 218 and camera assembly 208 in the plane directed to a similar FOV);

sending, to a system, sixth data that associates the first portion of the FOV with the first distance range ([0011], “The security system may be arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion.” Note, the motion detector can otherwise be a proximity sensor as described above. [0182], “The visitor can trigger the motion or proximity sensor by approaching the security system 320. In step 350, the security system 320 connects or otherwise communicates with a home WiFi router 328. In step 360, the server 332 receives a signal from the WiFi router 328 and sends video and/or audio to the users 336 via a wireless network 364”).
Scalisi fails to expressly disclose receiving fourth data representing a second input;
determining that the second input indicates a first distance range associated with the first portion of the FOV; and
sending, to the display, fifth data that causes the diagram to indicate the first distance range. Note, these limitations correspond to changing the proximity detection with user input. Scalisi describes in ¶ [0127] that a user can be notified based on a configuration of a proximity such as within 10 feet, 50 feet, or 100 feet. Providing different proximity measurements is not described as being accessible to a user, but it implies that modification of proximity to fit a user’s need is well-known.
However, Chen discloses receiving fourth data representing a second input (FIG. 7, sensitivity 705; FIG. 7D depicts a user’s finger 5 adjusting the sensitivity of the motion sensor with a virtual track 75);
determining that the second input indicates a first distance range associated with the first portion of the FOV (FIG. 7, sensitivity 705 with a determined distance associated with the track positioning and similarly disclosed in FIG. 7D. [0086], “the detection sensitivity setting method with a detection distance free setting algorithm. Please refer to a function block 705 of FIG. 7, which schematically illustrates the user interface for free setting the operating parameter of detection distance for the motion sensor 530.” Note, the combination relies on adding the sensitivity accessibility to a user in Scalisi’s disclosure, such as setting the values describes in Scalisi ¶ [0127], which is associated with the FOV being captured, as relied upon above); and
sending, to the display, fifth data that causes the diagram to indicate the first distance range (FIGS. 7 and 7D each depict displaying information indicating the distance range, such as tracker positioning and the actual distance).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adjusted a sensitivity of a motion sensor, as taught by Chen (FIG. 7D), in Scalisi’s invention. One would have been motivated to modify Scalisi’s invention, by incorporating Chen’s invention, to only utilize the application when an object is detected for otherwise saving power and being in a power-saving mode (Chen, [0005]).
Regarding claim 23, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. This claim is an iteration of claim and therefore the same rationale of claim 1 applies to claim 3. Scalisi discloses receiving seventh data representing a third input (FIG. 38, computing device 204 provides camera controls that’ll alter the FOV, including zoom out 3804, zoom in 3804 and pan control 3812. Note, a user interacting with these options is the data representing the input);
determining that the third input is associated with a second portion of the FOV (FIG. 38, computing device 204 provides camera controls that’ll alter the FOV, including zoom out 3804, zoom in 3804 and pan control 3812. Note, FIG. 38 provides a first state with a given FOV, determination of an input changes the FOV based on the determination of an input);
sending, to the display, eight data that causes the diagram to indicate that the second portion of the FOV was selected (FIG. 38 computing device 204 displaying image 252 based on controls 3804 and 3812; [0383], “illustrates a user interface 3800 configured to enable a user to adjust the FOV of an image 252 displayed on a computing device 204. The user interface 3800 can include zoom buttons 3804, 3808. One zoom button 3804 can zoom in (i.e., decrease the FOV and make items in the FOV appear larger). Another zoom button 3808 can zoom out (i.e., increase the FOV and make items in the FOV appear smaller).” [0205], “a remote computing device can adjust the camera’s viewing angle and zoom settings:” e.g., a change in the displayed output is an indication that a selection happened correlated to the selected change);

(FIG. 1, motion detector 218 of security system 202, which alternatively can be a proximity sensor; [0182], “The visitor can trigger the motion or proximity sensor by approaching the security system 320.” Note, FIG. 1 depicts the motion sensor 218 and camera assembly 208 in the plane directed to a similar FOV);

sending, to the system, eleventh data that associates the second portion of the FOV with the second distance range ([0011], “The security system may be arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion.” Note, the motion detector can otherwise be a proximity sensor as described above. [0182], “The visitor can trigger the motion or proximity sensor by approaching the security system 320. In step 350, the security system 320 connects or otherwise communicates with a home WiFi router 328. In step 360, the server 332 receives a signal from the WiFi router 328 and sends video and/or audio to the users 336 via a wireless network 364”).
Scalisi fails to expressly disclose receiving ninth data representing a fourth input;
determining that the fourth input indicates a second distance range associated with the second portion of the FOV; and
sending, to the display, tenth data that causes the diagram to indicate the second distance range. Note, these limitations correspond to changing the proximity detection with user input. Scalisi describes in ¶ [0127] that a user can be notified based on a configuration of a proximity such as within 10 feet, 50 feet, or 100 feet. Providing different proximity measurements is not described as being accessible to a user, but it implies that modification of proximity to fit a user’s need is well-known.
However, Chen discloses receiving ninth data representing a fourth input (FIG. 7, sensitivity 705; FIG. 7D depicts a user’s finger 5 adjusting the sensitivity of the motion sensor with a virtual track 75);
determining that the fourth input indicates a second distance range associated with the second portion of the FOV (FIG. 7, sensitivity 705 with a determined distance associated with the track positioning and similarly disclosed in FIG. 7D. [0086], “the detection sensitivity setting method with a detection distance free setting algorithm. Please refer to a function block 705 of FIG. 7, which schematically illustrates the user interface for free setting the operating parameter of detection distance for the motion sensor 530.” Note, the combination relies on adding the sensitivity accessibility to a user in Scalisi’s disclosure, such as setting the values describes in Scalisi ¶ [0127], which is associated with the FOV being captured, as relied upon above); and
sending, to the display, tenth data that causes the diagram to indicate the second distance range (FIGS. 7 and 7D each depict displaying information indicating the distance range, such as tracker positioning and the actual distance).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adjusted a sensitivity of a motion sensor, as taught by Chen (FIG. 7D), in Scalisi’s invention. One would have been motivated to modify Scalisi’s invention, by incorporating Chen’s invention, to only utilize the application when an object is detected for otherwise saving power and being in a power-saving mode (Chen, [0005]).
Regarding claim 25, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses further comprising generating the sixth data, the sixth data representing at least:
the first portion of the FOV; the first distance range; and a command to associate the first portion of the FOV with the first distance range (FIG. 31 describes “sensor mode” choosing options for (i) motion, call and image and (ii) motion, alert and image only. [0365] describes saving settings at the security system 202. Note, the alarm is based on motion sensed, which is sensed if within the desired range of the proximity sensor, and the FOV associated with it, which is additionally provided to the GUI, as per the rejection of claim 1. [0205], “a remote computing device can adjust the camera’s viewing angle and zoom settings:” e.g., an example of this is in FIG. 38).
Regarding claim 26, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses further comprising generating the sixth data, the sixth data representing at least:
an angle associate with the FOV, the angle corresponding to the first portion of the FOV; and the first distance range (FIG. 1 depicts the security system 202 having the camera assembly 208 with motion detector 218 having an associated FOV and motion detector 218 that work in tandem for detecting an object and providing an image of the object in the computing device 204; [0386] “the user interface 3800 can also include a means to adjust the camera’s viewing angle (and thus, adjust the FOV)”).
Regarding claim 36, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses wherein the sending of the third data that causes the diagram to indicate that the first portion of the FOV was selected comprises sending, to the display, the third data that causes a portion of the diagram to change from a first characteristic to a second characteristic, the portion of the diagram representing the portion of the FOV (FIG. 38 computing device 204 displaying image 252 based on controls 3804 and 3812; [0383], “illustrates a user interface 3800 configured to enable a user to adjust the FOV of an image 252 displayed on a computing device 204. The user interface 3800 can include zoom buttons 3804, 3808. One zoom button 3804 can zoom in (i.e., decrease the FOV and make items in the FOV appear larger). Another zoom button 3808 can zoom out (i.e., increase the FOV and make items in the FOV appear smaller).” [0205], “a remote computing device can adjust the camera’s viewing angle and zoom settings:” e.g., a change in the displayed output is an indication a characteristic change that a selection happened correlated to the selected change).
Regarding claim 37, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Chen discloses wherein the sending of the fifth data that causes the diagram to indicate the first distance range comprises sending, to the display, the fifth data that causes a portion of the diagram to change from a first characteristic to a second characteristic, the portion of the diagram representing the first portion of the FOV (FIG. 7, sensitivity 705; FIG. 7D depicts a user’s finger 5 adjusting the sensitivity of the motion sensor with a virtual track 75; [0086], “the detection sensitivity setting method with a detection distance free setting algorithm. Please refer to a function block 705 of FIG. 7, which schematically illustrates the user interface for free setting the operating parameter of detection distance for the motion sensor 530.” Note, the numerical value in FIGS. 7 and 7D changes, which corresponds to a distance in the FOV of Scalisi that is being detected). The same motivation of claim 1 applies to claim 37.
Regarding claim 38, Scalisi and Chen disclose all of the limitations of claim 37, as outlined above. Additionally, Chen discloses wherein: the first characteristic comprises at least one of: first text; first color; or a first shading; and the second characteristic comprises at least one of: second text; a second color; or a second shading (FIGS. 7 and 7D depict a numerical value that changes from a first value to a second value). The same motivation of claim 1 applies to claim 38.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0048495 A1 (hereinafter “Scalisi”) in view of U.S. Publication No. 2016/0374177 A1 (hereinafter “Chen”), and further in view of U.S. Patent No. 9,769,435 B2 (hereinafter “Mejia”).
Regarding claim 10, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Scalisi and Chen fail to expressly disclose wherein the first portion of the FOV is associated with a first motion sensor of the A/V device, and wherein a second portion of the FOV is associated with a second motion sensor of the A/V device.
However, Mejia teaches wherein the first portion of the FOV is associated with a first motion sensor of the A/V device, and wherein a second portion of the FOV is associated with a second motion sensor of the A/V device (FIG. 16, sensor 1070 sensing first portion 1064 and sensor 1074 sensing second portion 1068; col. 28, ll. 30-42, “The infrared detector 222 and/or the motion detector 218 (shown in FIG. 12) can include a first sensor 1070 and a second sensor 1074. The sensors 1070, 1074 can be infrared sensors and/or motion sensors. [¶] In several embodiments, the infrared detector 222 comprises a first infrared sensor and a second infrared sensor. The doorbell 202 (shown in FIG. 12) can be configured such that the wall 1060 separates the first infrared sensor from the second infrared sensor such that the first infrared sensor is configured to detect the first infrared signature within the first portion and the second infrared sensor is configured to detect a second infrared signature within a second portion of the field of view”).
Before the filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have multiple sensors, as taught by Mejia (FIG. 16), in Scalisi and Chen’s invention. One would have been motivated to modify Scalisi and Chen’s invention, by incorporating Mejia’s invention, to have dedicated sensors for different zones, which can improve accurate in each of the zones (Chen, col. 21, ll. 21-41 describes having calibrated different sensitivities for each of the zones based on likelihood of being an object of interest).

Allowable Subject Matter
Claims 11, 13, 17, 21, 28-31, and 33-35 allowed.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481